Citation Nr: 1422518	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-26 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to waiver of overpayment of VA educational assistance benefits in the amount of $352.27.

2.  Entitlement to waiver of overpayment of VA educational assistance benefits in the amount of $273.01.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran had active service for periods to include from January to May 2004 and from November 2009 to September 2010, with a medical hold commencing September 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 Department of Veterans Affairs (VA) Regional Office (RO) decision to deny a waiver of indebtedness arising from overpayment of education benefits.

In July 2012, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  A valid overpayment of $625.28 ($352.27 & $273.01) was created due to failure to complete university coursework requirements during the semester from January 5, 2009 to April 25, 2009.  

2.  There is no evidence to contradict the Veteran's allegation that he did not receive the June 27, 2009 indebtedness notice letter.

3.  The Veteran could not have received the May 6, 2010 indebtedness notice letter, as he was deployed overseas at the time.

4.  The evidence shows that the Veteran applied for a waiver of indebtedness soon after learning about it.  

5.  The Veteran is at fault for creating the debt in the amount of $352.27, as it arose what he stopped attending a class in February 2009; repayment would not cause financial hardship, and it would not be against equity and good conscience to collect such debt.

6.  The Veteran is not at fault for creating the debt in the amount of $273.01; he could not complete coursework in a timely fashion due to deployment, injury, and subsequent extensive medical treatment, and it would be against equity and good conscience to collect such debt.


CONCLUSIONS OF LAW

1.  The criteria for waiver of recovery of overpayment of VA educational benefits in the amount of $352.275 have not been met.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2013).

2.  The criteria for waiver of recovery of overpayment of VA educational benefits in the amount of $273.01 have been met.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

In November 2000, VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Notably, VCAA does not apply to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  The statute governing waiver claims has its own notice provisions.  38 U.S.C.A. § 5302 (West 2002).  In a waiver of overpayment claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application.  The Veteran was sent notices of the overpayment debts, although belated, and he requested waivers.

Discussion

The Veteran was provided VA educational benefits under Chapter 33 for attendance at Eastern Michigan University.  The Veteran was enrolled from January 5, 2009 to April 25, 2009 and received full-time educational benefits for that period.  It appears that he withdrew from a class in February 2009.  This action created an indebtedness on the amount of $352.27.  Apparently, notice regarding this debt was sent to the Veteran in June 2009.  He states that he did not receive it.  The Board finds no reason to question the Veteran's credibility in this regard.

The Veteran was called to field exercises from April 16 to April 25, 2009.  As such, he asked for more time to complete two courses.  He received two "Incomplete" grades and was given one year to finish the remaining coursework.  The Veteran was mobilized in November 2009 and was mobilized until September 2010 when he was injured and was placed on a medical hold.  He was serving in Iraq.  It follows that he was in Iraq in April 2010 and for months before that date.  Clearly, he did not have the opportunity to attend to the unfinished coursework.  In April 2010, the Veteran was sent notice of a debt in the amount of 273.01 for the two "Incomplete" grades.  Obviously, he could not have received such notice, as he was stationed overseas when it was mailed to him. 

The Board initially notes that the Veteran does not dispute the validity of the debt, and the evidence does not otherwise suggest that the debt was invalidly created.  Rather, the Veteran maintains that, under the circumstances, he is entitled to waiver of recovery of that debt.  He testified that the debt was created due to his deployment and serious injury that prevented completion of class requirements.  

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2013).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

In reviewing the evidence of record, the Board finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment. 

Having determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor against VA fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that a waiver is not warranted for the debt in the amount of $352.27 because it was created through fault of the Veteran in that he stopped attending class in February 2009, well before being called to training or being mobilized.  Furthermore, a debt in the amount of $327.27 does not represent a large amount of money for the Veteran.  Indeed, in a May 2011 financial status report, he indicated that his monthly income less expenses amounted to $1402.11.  Thus, with an appropriate payment plan, repayment should not cause financial hardship.  For these reasons, it would not be against equity and good conscience for the Veteran to be required to repay a debt incurred through his deliberate actions.  

The Board finds that a waiver is warranted for the debt in the amount of $273.01 because it would be against the principles of equity and good conscience to require the Veteran to repay the debt.  The debt was also not created by the fault of the Veteran.  In reaching this conclusion the Board notes that the overpayment was created because the Veteran could not complete his coursework in the 12-month period allotted due to mobilization to Iraq.  Under such circumstances, the Board concludes that a recovery of the overpayment would be against equity and good conscience under the provisions of 38 C.F.R. § 1.965.


ORDER

Waiver of recovery of an overpayment of VA educational assistance benefits in the amount of $352.27 is denied.

Waiver of recover of overpayment of VA educational assistance benefits in the amount of $273.01 is granted.



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


